FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                               December 15, 2008
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                   Clerk of Court
                             FOR THE TENTH CIRCUIT


    DEBORAH K. HENDRIX; ANGIE
    REVELL; PHILIP HENDRIX, III;
    PHYLLIS ATTOCKNIE,

                Plaintiffs-Appellants,

    v.                                                  No. 08-6161
                                                (D.C. No. 5:08-CV-00605-M)
    WALLACE COFFEY, RONALD                             (W.D. Okla.)
    REDELK, EDDIE MAHSEET,
    LANNY ASEPERMY, JANICE
    BIGBEE, individually, as citizens of
    the United States and State of
    Oklahoma, and as members of the
    Comanche Business Committee;
    DONNA WAHNEE, individually,
    Tribal Enrollment Director, as a
    citizen of the United States and State
    of Oklahoma, and as a member of the
    Comanche Business Committee;
    KIRKE KICKINGBIRD; HOBBS
    STRAUS DEAN & WALKER, LLP,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Before KELLY, PORFILIO, and O’BRIEN, Circuit Judges.



      Plaintiffs-appellants appeal from the district court’s order dismissing their

action for lack of subject matter jurisdiction. We have jurisdiction under

28 U.S.C. § 1291 and affirm.

      Three of the four appellants are Deborah Hendrix and her two children,

who were disenrolled as members of the Comanche Nation in April 2008. The

fourth appellant, Phyllis Attocknie, was not disenrolled, but believed that she was

aggrieved by what happened to Ms. Hendrix and her children. They filed suit,

alleging violations of the Indian Civil Rights Act (ICRA), their due process

rights, and their equal protection rights. In an order filed on July 10, 2008, the

district court granted defendants-appellees’ motion to dismiss because “this

dispute centers around tribal membership, a matter outside the purview of [the

district court] to review.” R., Doc. 27, at 4-5. The court concluded that “[t]he

ICRA does not create a federal cause of action either in its own right or in

conjunction with other federal law[,]” and that appellants’ due process and equal

protection claims “concerning tribal membership eligibility, election

participation, and petitioning privileges fail because there is no federal forum

created by the ICRA.” Id. at 5.




                                         -2-
      “We review de novo a dismissal for lack of subject matter jurisdiction

pursuant to [Fed. R. Civ. P.] 12(b)(1) and review findings of jurisdictional facts

for clear error.” Butler v. Kempthorne, 532 F.3d 1108, 1110 (10th Cir. 2008),

petition for cert. filed (U.S. Nov. 26, 2008) (No. 08-711). Appellants argue that

there is federal subject matter jurisdiction, citing numerous statutory provisions.

      We have carefully reviewed the district court’s order in light of the parties’

arguments, the record on appeal, and the governing law. As the district court

observed, this is a dispute over tribal membership, which is a matter of internal

tribal concern. We are unpersuaded by appellants arguments and affirm for

substantially the reasons clearly explained by the district court.

      Appellants’ motion for en banc review is DENIED because appellants did

not comply with the requirements of Fed. R. App. P. 35(b). Even though

appellants are appearing in this court pro se, they are nevertheless required to

follow the court’s procedural rules. Green v. Dorrell, 969 F.2d 915, 917

(10th Cir. 1992). Appellees’ motion to strike appellants’ reply brief (styled

“Appellants’ Answer to Appellees Motion to Dismiss”) is GRANTED because

appellants failed to obtain this court’s permission to file a reply brief that was

untimely under Fed. R. App. P. 31(a)(1), that exceeded the page limit permitted

by Fed. R. App. P. 32(a)(7)(A), and that otherwise failed to comply with this

court’s procedural rules. Appellants’ cross-motion to strike appellees’ answer




                                          -3-
brief and “motion to impeach, strike and or quash” appellees’ response to

appellants’ cross-motion to strike are DENIED as baseless.

      The judgment of the district court is AFFIRMED.


                                                   Entered for the Court


                                                   John C. Porfilio
                                                   Circuit Judge




                                        -4-